Citation Nr: 1021666	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-37 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a neck disability, to 
include as secondary to a shrapnel wound.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968, including decorated combat service in Vietnam, 
and his awards include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.
 
In November 2008, the Veteran was afforded a Travel Board 
hearing before the undersigned.  In January 2009, the Board 
remanded this case.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
neck disorder was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

The Veteran's neck disorder was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  In particular, letters from the 
in August 2005, January 2006, and January 2008:  (1) informed 
the Veteran of the information and evidence not of record 
that was necessary to substantiate his claim; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  For a claim pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that a claimant submit any evidence in 
his or her possession that might substantiate the claim.  See 
73 FR 23353 (Apr. 30, 2008).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom, Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in August 2005  

VA also has done everything reasonably possible to assist the 
Veteran with his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  This included 
providing VA compensation examinations in November 2007, 
January 2008, and March 2009, to determine the nature, 
etiology, and severity of the Veteran's neck disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address the 
merits of his claim.

Merits of the Claim

The Veteran contends his neck disorder is directly 
attributable to service.  More specifically, he argues that 
his neck disorder is due to the shrapnel in his back, for 
which he is service-connected.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The first is that there must be competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it).  
In a November 2006 medical record, the Veteran was diagnosed 
with degenerative arthritis of the neck.  Additionally, the 
March 2009 VA examiner diagnosed him as having degenerative 
disc disease of the cervical spine.  Specifically, the 
Veteran has disc space narrowing and spurring diffusively 
from C3 through C7, with large spurs at the C5-C6 level.  
There also appeared to the left foraminal compromise present 
at C5-C6 and right foraminal compromise at C5-C7.  

Thus, the determinative issue is whether the Veteran's neck 
disorder is related to service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  

The Veteran, in written statements and in testimony before 
the Board, contends that while serving in Vietnam in November 
1967, he came under mortar attack and was struck by shrapnel 
in the back of the lower portion of his neck.  He reports 
that he was hospitalized in service for his shrapnel injury, 
but that a military physician informed him that the shrapnel 
could not be removed because it was within close proximity to 
a nerve.  He further asserts that shortly after his discharge 
from the military, he was offered a disability rating.  He 
considered service connection unnecessary at that time; 
however, he has experienced neck pain ever since, which has 
interfered with his employment as a carpenter.

The service personnel records establish that he had combat 
service in Vietnam and that his decorations include the 
Vietnam Service Medal and Vietnam Campaign Medal.  Most 
significantly, the Veteran was awarded the Purple Heart Medal 
in November 1967, the same month in which he reportedly 
incurred his shrapnel neck injury.  The Veteran's service 
treatment records do not show that the Veteran was 
hospitalized as a result of that injury.  Nevertheless, on 
examination in February 1968 prior to his separation from 
service, it was noted that the Veteran had a scar on the left 
side of his neck, which was attributed to a November 1967 
wound.

The Board finds that the Veteran has documented combat 
service and likely sustained a shrapnel wound given that such 
a wound is consistent with the circumstances, conditions and 
hardships of that service and that on separation examination, 
he was found to have a scar attributable to a November 1967 
wound.  38 U.S.C.A. § 1154(b).  As such, VA must presume the 
occurrence of the in-service injury.

The post-service treatment records reflect that on VA 
examination in November 2005, the Veteran reported numbness 
in the lower left side of the back of his neck, where the 
shrapnel entered his body, and soreness in the part of his 
shoulder where the shrapnel later became lodged.  The Veteran 
was found to have a residual scar on the left side of his 
neck, arising from the in-service shrapnel wound, for which 
he was subsequently granted service connection.  However, no 
clinical findings were made with respect to any other neck 
disabilities arising from that shrapnel wound.

In November 2006, the Veteran sought treatment at a VA 
medical clinic for chronic neck discomfort.  It was noted 
that he had served in combat in Vietnam and had sustained a 
"significant, nearly fatal" shrapnel wound to the left side 
of the back of his neck.  On physical evaluation, the entry 
site of the shrapnel was identified as being on the left side 
of the neck "just medial to the sternocleidomastoid 
muscle," and the current location of the shrapnel was 
identified as "posterior" to that muscle "behind the neck 
method trapezius."  The Veteran was found have reduced 
lateral range of motion in his neck on either side, with no 
showing of crepitus.  That physical evaluation led the VA 
medical provider to suspect that the Veteran had "some 
degenerative arthritis of the neck."  The VA medical 
provider added that he was "suspicious of the shrapnel 
injury in this regard."  The Veteran's claims folder was not 
reviewed.

In November 2007, the Veteran underwent a VA cervical spine 
examination in which he reported ongoing sharp neck pain 
brought on by "hard work."  Based upon a review of the 
Veteran's claims folder, specifically his medical records, 
the VA examiner concluded that the entry site of the shrapnel 
wound was in a different part of his neck than previously 
identified by the November 2006 VA physician.  Specifically, 
the November 2007 VA examiner found that the shrapnel had 
entered through the left lateral part of his neck and then 
moved "from the soft tissue of the neck away from the bones 
of the neck and toward the left trapezius."  The examiner 
further noted that while the Veteran had been diagnosed with 
degenerative disc disease of the cervical spine, there was no 
evidence of that disorder prior to 2006 and thus it was more 
likely than not due to the Veteran's advancing age and less 
likely than not related to his in-service shrapnel injury.  
Nevertheless, the VA examiner noted that the Veteran had 
documented numbness in the neck and upper back dating prior 
to 2006 and therefore recommended that the Veteran file a 
claim for neuropathy secondary to the retained shrapnel 
fragment.

The Veteran underwent another VA examination in January 2008 
that specifically addressed his complaints of numbness on the 
left side of his neck around his collar bone.  However, he 
did not report any functional loss, fatigue, or weakness, and 
physical examination was negative for any type of sensory 
deficit or motor impairment of the upper extremities.  The VA 
examiner reviewed the Veteran's cervical spine x-rays, but 
did not find that they were indicative of current residuals 
of shrapnel.  Based upon the Veteran's statements, the 
physical examination, and a review of the cervical spine x-
rays, the VA examiner concluded that there was no objective 
evidence of neuropathy resulting from retained shrapnel.  
However, the VA examiner acknowledged that she did not have 
access to the Veteran's claims folder, which included prior 
complaints and clinical findings of numbness and pain in the 
vicinity of the Veteran's shrapnel wound scar.

The Veteran underwent another VA examination in March 2009, 
which included a review of his claims file.  The examiner 
noted that the Veteran reported injury to his neck in 
November 1967 when a mortar round exploded and he got 
shrapnel in his neck.  The Veteran alleges pain in his neck 
since that time.  He is unable to carry anything on left 
shoulder as he can feel a piece of "retained shrapnel" in 
his neck.  The Veteran experiences occasional numbness in the 
left lateral neck region.  

The examiner conducted a detailed physical examination, 
including imaging studies.  The examiner found degenerative 
changes and diagnosed cervical disc disease with retained 
shrapnel in the left paracervical muscles.  The examiner 
opined that 

[the Veteran's] degenerative disease of 
the spine related to the in-service 
shrapnel injury is not caused by or a 
result of the shrapnel in his neck.  The 
Veteran has worked construction for his 
entire life.  His cervical degenerative 
disc disease is related to his work and 
not to his shrapnel.  He does have a 
piece of subcutaneous shrapnel which is 
palpable and may be uncomfortable when 
he places a heavy object on it.  This 
shrapnel has not caused his degenerative 
disc disease.

Based on the above opinions, the Board finds that the 
Veteran's neck disorder is not related to service, including 
to the shrapnel wound for which he is service-connected.  
There is no nexus between the Veteran's neck disorder and any 
incident of service.  As no doctor has opined that the 
Veteran's neck disorder is related to service, service 
connection is not warranted on this basis.

In deciding this appeal, the Veteran's assertions have been 
taken into account.  But as a lay person, he does not have 
the necessary medical training and/or expertise to give a 
probative opinion on the etiology of his neck disorder.  See 
38 C.F.R. § 3.159(a)(1) (2009).  He is competent to attest to 
symptoms he has personally experienced and which he has 
personally observed, both during service and during the many 
years since his discharge, but he is not competent to provide 
a diagnosis or findings with respect to such symptoms - 
including in terms of determining whether there is an 
etiological link between his neck disorder and the shrapnel 
in his neck due to his military service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Because the preponderance of the 
evidence is unfavorable, service connection must be denied.

In reaching this conclusion, the Board does not wish in any 
way to diminish the Veteran's heroic and well-decorated 
Vietnam combat service, for which he was awarded the Purple 
Heart Medal.  Although the Board is sympathetic to his claim, 
because the preponderance of the medical evidence is against 
the claim, the Board is without authority to grant his claim 
on an equitable basis, and instead is constrained to follow 
the specific provisions of law. See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for a neck disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


